PER CURIAM.
In this appeal, the appellants challenge a final judgment, entered following a default, awarding damages to the plaintiffs/appel-lees. We affirm the order appealed, save the 11% rate of post-judgment interest reflected in the judgment, which the appel-lees have conceded is erroneous. We re*159mand the matter to the trial court with directions that the post-judgment rate of interest be corrected. Both the initial default and the subsequent final judgment were entered in 2009; the statutory rate of post-judgment interest for 2009 was 8%. See Fla. Dep’t of Fin. Servs., Statutory Interest Rates Pursuant to Sec. 55.03, Fla. Stat., http://wvnv.myfloridacfo.com/ aadir/interest. htm.

Affirmed in part and Reversed in part.

GROSS, C.J., STEVENSON and GERBER, JJ., concur.